Case: 19-40262      Document: 00515431420         Page: 1    Date Filed: 05/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                        May 28, 2020
                                    No. 19-40262                       Lyle W. Cayce
                                 Conference Calendar                        Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE MARIA LOAIZA-GASPAR, also known as Chema,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CR-198-3


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jose Maria Loaiza-Gaspar has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Loaiza-Gaspar has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as Loaiza-
Gaspar’s response.       We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-40262   Document: 00515431420    Page: 2   Date Filed: 05/28/2020


                               No. 19-40262

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2